DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s response filed 5/18/22 has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, invention I including claims 1-4. Accordingly, claims 5-7 have been withdrawn from consideration. 

Examiners Amendment
In addition, the application is in condition for allowance except for the presence of claims 5-7 directed to invention I, non-elected without traverse in the response filed 5/18/22.  Accordingly, claims 5-7 have been cancelled.  See MPEP 821.02.   

Claim Interpretation
The interpretation of various claim limitations under 35 USC § 112(f) has been withdrawn as a result of the cancellation of the terms in the amendment filed 3/10/2022. 


Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. 112(a) and (b) in connection with the 112(f) interpretation has been withdrawn as a result of the previously filed amendment. 

Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A driving support system comprising: 
one or more processors mounted on a vehicle, the one or more processors programmed to: 
acquire visual-recognition position information from an external server that corrects the visual-recognition position information, 
the visual-recognition position information including information of a vehicle type of a vehicle, 
the external server correcting the visual-recognition position information based on the vehicle type of the vehicle; and 
determine whether the vehicle is present at a position where a driver of the vehicle is assumed to be able to visually recognize a traffic light, 
the position where the driver is assumed to be able to visually recognize the traffic light depending on the visual-recognition position information; and 
a camera configured to acquire a forward image ahead of the vehicle, 
wherein the one or more processors are further configured to recognize a traffic light included in the forward image, and 
wherein the one or more processors are further programmed to 
when it is determined that the vehicle is present at the position where the driver of the vehicle is assumed to be able to visually recognize the traffic light and -2-Application No. 16/706,898the traffic light is not recognized from the forward image, 
transmit a warning notification to a driver of the vehicle” as recited in claim 1 and similarly recited in claim 4. Claim 1 is directed to recognizing a traffic light while claim 4 is directed to recognizing road sign. Claims 2-3 are allowed based on their dependency.  
With respect to claim 1, the best prior art, Wellington in view of Yuji and further in view of Ishi, fail to disclose all limitations recited above and performed in the required order. For example, as noted by Applicant (Amend. 9):
In Yuji, the distance X (alleged visual-recognition position information) is recorded in a data recording unit 12 mounted on the vehicle. This is fundamentally different from examples of the instant application, where a processor (e.g., 200A) of the server device 200 would receive the identification information indicative of the vehicle type, and outputs the visual-recognition position information (varying based upon the vehicle type) to the subject vehicle. Thus, the memory (e.g., 200B) that stores the relationship between the visual-recognition position information and the type of vehicle is mounted on the server which is located differently from the vehicle (see Figures 1 and 2), and the visual-recognition position information (that is varying based upon the type of the vehicle is transmitted to the vehicle). Yuji lacks any concept of a processor mounted on the vehicle that will receive visual-recognition position information from a server. Yuji also lacks any consideration of correcting (by the server) the visual-recognition position information based upon the vehicle type. Thus, Yuji cannot teach one or more processors mounted on a vehicle, the one or more processors programmed to acquire visual-recognition position information from an external server, the visual-recognition position information including information of a vehicle type of a vehicle, where the external server correcting the visual-recognition position information based on the vehicle type of the vehicle (such visual-recognition position information being thusly acquired by the vehicle), as required by claim 1 and similarly by claim 4. 

	In addition, there was no other prior art reference that taught, disclosed or suggested the combination of limitations required in claims 1 and 4, and performed in the required order, absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667